PER CURIAM.
We affirm the summary denial of appellant William J. Duffey’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, with the exception of that portion of the trial court’s order which upholds the imposition of a $500 public defender’s lien. See Kirshner v. State, 533 So.2d 322 (Fla. 5th DCA 1988). In this regard, we vacate that portion of the trial court’s order and remand this cause either for attachment of the portions of the record refuting Duffey’s contention that he did not receive notice of and a hearing regarding the imposition of that lien, or for compliance with the notice and hearing requirements of Florida Rule of Criminal Procedure 3.720(d)(1) and section 27.56, Florida Statutes (1993).
AFFIRMED in part; REVERSED in part;' REMANDED.
HARRIS, C.J., and COBB and DIAMANTIS, JJ., concur.